Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 14, 2021

                                            No. 04-21-00122-CV

                                   IN RE Catalina SALAZAR, Relator

                                            Original Proceeding 1

                                                   ORDER

        Relator’s petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on April 14, 2021.



                                                                     _____________________________
                                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2020-CV-0067, styled Salazar v. Garza, pending in the County Court at Law
1

No. 1, Guadalupe County, Texas, the Honorable Bill Squires presiding.